Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered April 1, 1993, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
Defendant challenges the sufficiency of his plea allocution for the first time on direct appeal. However, in order to preserve a challenge to the factual sufficiency of a plea allocution there must have been a motion to withdraw the plea or a motion to vacate the judgment of conviction. In any event, although defendant argues that his recitation of the facts underlying the crime to which he pleaded casts significant doubt upon his guilt, a perusal of the plea minutes belies any contention that the allocution was defective. The record reveals that the plea was voluntarily, knowingly and intelligently made.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.